UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-32865 WORDLOGIC CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0422023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada V6B 4N7 (Address of principal executive offices) (Zip Code) 604 257 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: As of November 12, 2008, the registrant’s outstanding common stock consisted of 30,092,117 shares. Table of Contents PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management Discussion And Analysis 4 Item 4. Controls And Procedures 9 Item 4T. Controls And Procedures 9 PART II – OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 2. Unregistered Sales Of Equity Securities And Use Of Procceds 10 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission Of Matters To A Vote Of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited financial statements of Wordlogic Corporation (the “Company”, “Wordlogic”, “we”, “our”, “us”) for the period ended September 30, 2008 follow. All currency references in this report are in US dollars unless otherwise noted. WORDLOGIC CORPORATION (A Development Stage Company) September 30, Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Notes to the Consolidated Financial Statements F-4 3 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) September 30, 2008 December 31, 2007 (Unaudited) Assets Current Assets Cash $ 16,729 $ 23,251 Accounts receivable – 170 Goods and services tax receivable 6,783 38,477 Employee advances – 2,606 Due from related parties (Note 5) – 23,708 Total Current Assets 23,512 88,212 Property and equipment (Note3) 12,784 18,171 Total Assets $ 36,296 $ 106,383 Liabilities and Stockholders’ Deficit Current Liabilities Bank overdraft $ 316 $ 32,328 Accounts payable 172,466 127,466 Line of credit (Note 4) 44,165 14,123 Indebtedness to related parties (Note 5) 35,510 4,447 Accrued liabilities – 2,660 Accrued interest 256,139 254,758 Note payable to related party 140,951 – Current portion of notes payable (Note 6) 387,511 100,000 Total Current Liabilities 1,037,058 535,782 Long Term Debt Notes payable (Note 6) 100,000 735,511 Total Liabilities 1,137,058 1,271,293 Going Concern (Note 1) Commitments (Note 9) Contingency (Note 10) Subsequent Events (Note 11) Stockholders’ Deficit Common stock, $.001 par value; 100,000,000 shares authorized,29,979,617 and 28,102,617 shares issued and outstanding, respectively (Note 7) 29,980 28,103 Additional paid-in capital 9,427,675 6,077,623 Accumulated deficit (2,264,854 ) (2,264,854 ) Deficit accumulated during development stage (7,842,597 ) (4,540,142 ) Accumulated other comprehensive loss (450,966 ) (465,640 ) Total Stockholders’ Deficit (1,100,762 ) (1,164,910 ) Total Liabilities and Stockholders’ Deficit $ 36,296 $ 106,383 (The accompanying notes are an integral part of the consolidated financial statements.) F-1 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) Accumulated from May 27, 2003 (Date of Inception) to For the Three Months Ended For the Nine Months Ended September30, 2008 September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Revenues Product sales $ 16,655 $ 371 $ (443 ) $ 1,194 $ 1,011 Royalty revenue 33,028 119 1,082 1,432 2,301 Total Revenues 49,683 490 639 2,626 3,312 Operating expenses Rent, related party (Note 5) 474,118 36,154 25,010 109,392 71,425 Selling, general and administrative (Note 5) 7,001,785 916,452 142,316 2,912,964 734,004 Research and development 1,606,710 60,964 70,278 237,894 229,497 Total Operating Expenses 9,082,613 1,013,570 237,604 3,260,250 1,034,926 Loss from Operations (9,032,930 ) (1,013,080 ) (236,965 ) (3,257,624 ) (1,031,614 ) Other income (expenses) Interest income 1,760 – Interest expense: Related parties (59,677 ) – – (4,871 ) (7,437 ) Amortization of discount on convertible note (145,243 ) – Other notes, advances and amounts (414,008 ) (12,340 ) (24,311 ) (39,960 ) (62,671 ) Gain on derivative liability 142,861 – Gain on settled payables 64,640 – Loss Before Income Taxes and Extraordinary Item (9,442,597 ) (1,025,420 ) (261,276 ) (3,302,455 ) (1,101,722 ) Income tax provision – Loss Before Extraordinary Item (9,442,597 ) (1,025,420 ) (261,276 ) (3,302,455 ) (1,101,722 ) Net extraordinary gain on litigation settlement, less applicable income taxes of $nil 1,600,000 – Net Loss For The Period (7,842,597 ) (1,025,420 ) (261,276 ) (3,302,455 ) (1,101,722 ) Other Comprehensive Loss Foreign currency translation adjustment (450,966 ) 10,318 (35,072 ) 14,674 (77,429 ) Comprehensive Loss $ (8,293,563 ) $ (1,015,102 ) $ (296,348 ) $ (3,287,781 ) $ (1,179,151 ) Basic and diluted loss per share $ (0.03 ) $ (0.01 ) $ (0.11 ) $ (0.04 ) Weighted average common shares outstanding 29,600,450 25,780,913 28,774,728 24,720,939 (The accompanying notes are an integral part of the consolidated financial statements.) F-2 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Accumulated from May 27, 2003 (Date of Inception) to For the Nine Months Ended September 30, 2008 September 30, 2008 September 30, 2007 Cash flows from operating activities: Net loss $ (7,842,597 ) $ (3,302,455 ) $ (1,101,722 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 52,087 6,226 4,920 Common stock issued for services and payables 47,457 – – Stock-based compensation 4,176,061 2,389,419 362,147 Amortization of debt discount 145,243 – – Gain on derivative liability (142,861 ) – – Changes in current assets and liabilities: Receivables 9,227 30,467 (17,009 ) Employee advances 291 2,531 7,342 Bank overdraft (3,283 ) (31,072 ) (63,068 ) Accounts payable and accrued liabilities (296,408 ) 56,085 13,071 Accrued interest payable 150,373 19,640 53,382 Net cash used in operating activities (3,704,410 ) (829,159 ) (740,937 ) Cash flows from investing activities: Purchases of equipment (26,960 ) (839 ) – Net cash used in investing activities (26,960 ) (839 ) – Cash flows from financing activities: Proceeds from related party advances 577,680 32,710 94,623 Repayment of related party advances (565,004 ) 23,029 – Proceeds from promissory notes issued to related parties 408,492 146,983 – Repayment of related party promissory notes (493,940 ) – (11,155 ) Advances to related parties (23,708 ) – – Proceeds from convertible promissory note 933,926 – – Repayment of convertible promissory notes (947,462 ) – – Proceeds from other promissory note 913,220 – 6,720 Repayment of other promissory notes (722,076 ) (348,000 ) – Payments on capital lease obligation (12,360 ) – – Proceeds from line of credit 75,241 32,336 – Repayment of line of credit (33,604 ) – (42,905 ) Proceeds from stock options and warrants exercised 386,390 332,510 121 Proceeds from sale of common shares 3,330,689 630,000 1,293,608 Net cash provided by financing activities 3,827,484 849,568 1,341,012 Effect of exchange rate changes on cash (80,915 ) (26,092 ) (77,429 ) Net change in cash 15,199 (6,522 ) 522,646 Cash, beginning of period 1,530 23,251 14,990 Cash, end of period $ 16,729 $ 16,729 $ 537,636 Supplemental disclosure of cash flow information: Cash paid for income taxes $ – $ – $ – Cash paid for interest $ 197,271 $ 3,208 $ 16,738 (The accompanying notes are an integral part of the consolidated financial statements.) F-3 WORDLOGIC CORPORATION (A Development Stage Company) Notes to the Consolidated Financial Statements (Expressed in US dollars) (Unaudited) 1.NATURE OF OPERATIONS AND CONTINUANCE OF BUSINESS Nature of Operations WordLogic Corporation (the “Company” or “WLC”), formerly TheAmericanWest.com, Inc., was incorporated under the laws of the State of Nevada on March 30, 1999. The Company’s primary business is the development and commercialization of data entry software for handheld computing devices. Its headquarters is located in Vancouver, BC, Canada. Reverse Merger On March 11, 2003, WLC entered into an Agreement and Plan of Merger (the “Agreement”) with WordLogic Corporation-private company (“WCPC”), a British Columbia, Canada corporation. On May 27, 2003, WLC issued 19,016,658 shares of its common stock in exchange for all 19,016,658 outstanding common shares of WCPC, and the two companies merged. This merger has been treated as a recapitalization of WCPC, with WLC the legal surviving entity. Since WLC had, prior to the recapitalization, minimal assets and no operations, the recapitalization has been accounted for as the sale of 2,907,006 shares of WCPC’s common stock for the net assets of WLC. Following the closing, WLC remained the surviving corporation with 21,923,664 common shares outstanding, of which the former shareholders of WCPC owned approximately 86.74%. In connection with the closing of the Agreement, WLC changed its name to “WordLogic Corporation” (formerly TheAmericanWest.com, Inc.) and changed its OTCBB symbol under which its common stock trades on the Over-The-Counter Bulletin Board to “WLGC”. WLC’s directors resigned their positions and the executive officers of WCPC were appointed to fill the vacancies created by the resignations, which resulted in a change in control. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company has incurred recurring losses, has used significant cash in support of its operating activities and, based upon current operating levels, requires additional capital or significant reconfiguration of its operations to sustain its operations for the foreseeable future. At September 30, 2008 the Company has a working capital deficiency of $1,013,546 and has incurred losses of $7,842,597 since inception. These factors, among others, raise significant doubt regarding the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability. The Company’s management intends to satisfy cash requirements with working capital acquired in exchange for debt and/or common stock. There is no assurance the cash infusions will continue in the future or that the Company will achieve profitable operations. The Company’s future success will be dependent upon its ability to create and provide effective and competitive software products that meet customers changing requirements; including the effective use of leading technologies to continue to enhance its current products and to influence and respond to emerging industry standards and other technological changes on a timely and cost-effective basis. Development Stage Following its reverse merger on May 27, 2003, the Company entered the development stage and became a development stage enterprise in accordance with Statement of Financial Accounting Standard (“SFAS”) No. 7, Accounting and Reporting by Development Stage Enterprises. F-4 WORDLOGIC CORPORATION (A Development Stage Company) Notes to the Consolidated Financial Statements (Expressed in US dollars) (Unaudited) 1.NATURE OF OPERATIONS AND CONTINUANCE OF BUSINESS (continued) Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. These financial statements include the accounts of the Company and its wholly-owned subsidiary 602531 British Columbia Ltd. (the “Subsidiary”), an entity incorporated under the laws of the Province of British Columbia, Canada. The Subsidiary does not have any operations. All significant intercompany balances and transactions have been eliminated in consolidation.
